Citation Nr: 0934683	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-23 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right knee impairment with traumatic arthritis and 
chondromalacia, right patella, post-operative.

2.  Entitlement to service connection for a lumbar spine 
disability with bilateral hip pain, to include as secondary 
to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran served on active duty 
from May 1971 to May 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in June 2009.  A transcript of that 
hearing has been associated with the record on appeal.

The issue of entitlement to service connection for a lumbar 
spine disability with bilateral hip pain, to include as 
secondary to a service-connected right knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On June 3, 2009, prior to the promulgation of a decision in 
the appeal, the Veteran provided testimony on the record at 
the Travel Board hearing in which he requested withdrawal of 
his appeal of the issue of entitlement to an increased rating 
for a right knee disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (2008).  Withdrawal may be made by the Veteran or 
by his authorized representative.  38 C.F.R. § 20.204 (2008).  

On June 3, 2009, prior to the promulgation of a decision in 
the appeal, the Veteran provided testimony on the record at 
the Travel Board hearing in which he requested withdrawal of 
his appeal of the issue of entitlement to an increased rating 
for a right knee disability.  

The Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an evaluation in excess of 30 
percent for right knee impairment with traumatic arthritis 
and chondromalacia, right patella, post-operative, is 
dismissed.




REMAND

The Veteran in this case also contends that his currently 
diagnosed back disability is secondary to his service-
connected right knee disability.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board 
notes that the Veteran was afforded a VA Compensation and 
Pension (C&P) joints examination in April 2005 to assess the 
nature and etiology of the Veteran's back disability and its 
relationship to his service-connected right knee disability.

Following a review of the Veteran's claims file and a 
physical examination, the examiner diagnosed the Veteran as 
having "multi-level disc desiccation and bulging disc at 
lower three lumbar levels without canal stenosis with 
occasional low back pain and bilateral hip pain."  The 
examiner further concluded that the Veteran's currently 
diagnosed back and bilateral hip problems were "less likely 
than not related to his right knee condition."

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that where a medical examination 
does not contain sufficient detail to decide the claim on 
appeal, the Board must return the report as inadequate for 
evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (noting that once VA provides an examination to a 
veteran, VA has a duty to ensure that the examination is 
adequate for evaluation purposes); Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical 
opinion that contains only data and conclusions is not 
entitled to any probative value; there must be factually 
accurate, fully articulated, sound reasons for the 
conclusion).  

The Board finds the April 2005 VA C&P joints examination to 
be inadequate for evaluation purposes because the examiner 
failed to address the issue of whether the Veteran's back 
disability was caused by, due to, or aggravated by the 
service-connected right knee disability.  The examiner also 
provided no rationale for the conclusion that the Veteran's 
currently diagnosed back and bilateral hip problems were 
"less likely than not related to his right knee condition."  
As such, the RO should schedule the Veteran for a new VA 
examination to determine the nature and etiology of currently 
diagnosed back disability and its relationship to the 
service-connected right knee disability, if any.
    
The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all relevant VA medical records that are dated from 
January 29, 2008 from the VA Medical Center (VAMC) in Dallas, 
Texas.  Additionally, the Veteran should be asked to provide 
information to allow VA to attempt to obtain records from any 
private chiropractor who has treated the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should associate with the 
claims file any VA treatment records for 
the Veteran from the VAMC in Dallas, Texas 
dated from January 29, 2008 to the 
present.

2.  The RO should ask the Veteran to 
identify any chiropractor who has treated 
him for a lumbar spine disability.  The RO 
should attempt to obtain all treatment 
records from any chiropractor that the 
Veteran identifies.

3.  After the above development is 
completed, the Veteran should be afforded 
a VA examination to assess the nature and 
etiology of his currently diagnosed back 
disability and its relationship, if any, 
to the service-connected right knee 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder has been reviewed.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination.
In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's back disability is at least as 
likely as not (i.e., 50 percent or greater 
possibility) caused by or due to the 
service-connected right knee disability.  
If not, the examiner is asked to indicate 
whether the back disability is at least as 
likely as not (i.e., 50 percent or greater 
possibility) aggravated beyond the natural 
progress of the condition (i.e., 
permanently worsened) by his service-
connected right knee disability.  The 
examiner must provide a complete rationale 
for any stated opinion.
    
3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_____________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


